                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 BRIAN JAMES HALL,                                )
                                                  )
               Plaintiff,                         )
                                                  )
 v.                                               )       No.:        3:19-CV-212-HSM-HBG
                                                  )
 J. TWITTY and ROBBIE GOINS,                      )
                                                  )
               Defendants.                        )

                                 MEMORANDUM & ORDER

       The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983 [Docs. 2 &

5] and motion for leave to proceed in forma pauperis [Doc. 1].

I.     FILING FEE

       Plaintiff has failed to submit a certified accounting of his inmate account for the six-month

period preceding the filing of his § 1983 complaint, but he alleges that jail officials refused to

comply with the Court’s order to produce the necessary documents [See Docs. 4 & 5-1]. Out of

an abundance of caution, the Court will presume from Plaintiff’s motion for leave to proceed in

forma pauperis that he lacks sufficient financial resources to pay the filing fee. Accordingly,

pursuant to 28 U.S.C. § 1915, this motion [Doc. 1] will be GRANTED.

       Because Plaintiff is an inmate in the Campbell County Jail, he will be ASSESSED the civil

filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will be DIRECTED to

submit to the Clerk, U.S. District Court, 800 Market Street, Suite 130, Knoxville, Tennessee

37902, as an initial partial payment, the greater of: (a) twenty percent (20%) of the average monthly

deposits to Plaintiff’s inmate trust account; or (b) twenty percent (20%) of the average monthly

balance in his inmate trust account for the six-month period preceding the filing of the complaint.

28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account
shall submit twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited to

Plaintiff’s trust account for the preceding month), but only when such monthly income exceeds

ten dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00) has been paid

to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a).

       To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED to

mail a copy of this memorandum and order to the custodian of inmate accounts at the institution

where Plaintiff is now confined, and to the Attorney General for the State of Tennessee. This order

shall be placed in Plaintiff’s prison file and follow him if he is transferred to another correctional

institution. The Clerk also will be DIRECTED to provide a copy to the Court’s financial deputy.

II.    SCREENING

       A.      PLAINITFF’S ALLEGATIONS

       On September 30, 2018, Deputy J. Twitty and Deputy Wilkerson came to Plaintiff’s cell

at the Campbell County Jail and asked Plaintiff to submit to handcuffs [Doc. 2 p. 4]. Plaintiff

complied, and Deputy Twitty tightened the handcuffs to the point it impeded blood flow to

Plaintiff’s hands [Id.]. Deputy Twitty began yelling at Plaintiff and pushing him up the hall, and

he grabbed Plaintiff by the hair and pushed his face into the concrete wall, causing injury to

Plaintiff’s eye and mouth [Id.]. Plaintiff asserts that Deputy Wilkerson attempted to stop Deputy

Twitty, but that Deputy Twitty continued to push Plaintiff until they reached the booking area,

where other officers took photos of Plaintiff’s injuries [Id.].

       B.      SCREENING STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and

1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by

                                                  2
the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007) “governs dismissals for failure state a claim under [28 U.S.C. §§

1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review

under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972). Allegations that give rise to a mere possibility that a plaintiff might later establish

undisclosed facts supporting recovery are not well-pled and do not state a plausible claim,

however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

elements of a claim which are not supported by specific facts are insufficient to state a plausible

claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

constitutional rights; it creates a right of action for the vindication of constitutional guarantees

found elsewhere”).

       C.      ANALYSIS

       Plaintiff’s complaint contains no allegations of wrongdoing by Campbell County Sheriff,

Robbie Goins, and therefore, Plaintiff has not stated a claim against Defendant Goins. See Frazier

v. Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege that

the defendants were personally involved in the alleged deprivation of federal rights” to state a

                                                 3
claim upon which relief may be granted). Moreover, Plaintiff cannot seek to impose liability on

Defendant Goins based on his status as Sheriff, as a court may not impose liability under § 1983

based on a theory of respondeat superior. Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999).

Accordingly, Defendant Goins will be DISMISSED.

       However, Plaintiff has alleged a plausible claim that Defendant J. Twitty violated his right

to be free from excessive force, and process will ISSUE against this defendant.

III.   CONCLUSION

       For the reasons set forth above:

       1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is GRANTED;

       2. Plaintiff is ASSESSED the civil filing fee of $350.00;

       3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
          fee to the Clerk in the manner set for above;

       4. The Clerk is DIRECTED to mail a copy of this memorandum and order to the
          custodian of inmate accounts at the institution where Plaintiff is now confined, to the
          Attorney General for the State of Tennessee, and to the Court’s financial deputy;

       5. Plaintiff’s claim that Defendant J. Twitty subjected him to excessive force shall
          PROCEED;

       6. The Clerk is hereby DIRECTED to send Plaintiff a service packet (a blank summons
          and USM 285 form) for Defendant J. Twitty;

       7. Plaintiff is ORDERED to complete the service packet and return it to the Clerk’s Office
          within thirty (30) days of entry of this memorandum and order. At that time, the
          summons will be signed and sealed by the Clerk and forwarded to the U.S. Marshal
          for service pursuant to Fed. R. Civ. P. 4;

       8. Plaintiff is NOTIFIED that failure to return the completed service packet within the
          time required may result in dismissal of this action for want of prosecution and/or failure
          to follow Court orders;

       9. Defendant shall answer or otherwise respond to the complaint and within twenty-one
          (21) days from the date of service. If Defendant fails to timely respond to the
          complaint, any such failure may result in entry of judgment by default;



                                                 4
10. Defendant Robbie Goins is DISMISSED; and

11. Plaintiff is ORDERED to immediately inform the Court and Defendant or his
    counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it
    is the duty of a pro se party to promptly notify the Clerk and the other parties to the
    proceedings of any change in his or her address, to monitor the progress of the case,
    and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
    provide a correct address to this Court within fourteen days of any change in address
    may result in the dismissal of this action.

SO ORDERED.

ENTER:


                                                /s/ Harry S. Mattice, Jr._____
                                                HARRY S. MATTICE, JR.
                                             UNITED STATES DISTRICT JUDGE




                                         5
